DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 3/14/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Croteau et al (US 2016/0053150 A1).
Croteau suggests and asphalt composition that may comprise an oil Such as corn oil; wherein the asphalt may comprise 1.0 to about 8.0 weight percent of the oil which lies within the range of the instant claim (abstract, para 22, 24, 25). 
With regards to the asphalt being pre-oxidized, Croteau suggests the asphalt used in the present composition may include various types or grades of asphalt, including flux, paving grade asphalt blends, propane washed asphalt, oxidized asphalts, and/or blends thereof (para 22); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the use of non-oxidized (i.e., pre-oxidized) asphalt.

Allowable Subject Matter
Claims 1-9 and 18-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art of record, Lewandowski et al (US 2015/0259506 A1), Croteau et al (US 2016/0053150 A1), and/or Kalkanoglu et al (US 2013/0171899 A1), would have failed to suggest the shingle coating composition of instant claim 1. Specifically, but not necessarily limited to a shingle coating composition comprising about 0.1% to about 10% by weight corn oil, wherein the corn oil is obtained as a byproduct of fermentation and includes less than about 15% w/w of free fatty acids and about 10% w/w to about 20% w/w of fatty acid alkyl esters and wherein the corn oil is added to the asphalt prior to oxidation.
Regarding claims 21-27, these claims depend directly or indirectly on claim 1.
Regarding claim 2, the closest prior art of record, Lewandowski et al (US 2015/0259506 A1), Croteau et al (US 2016/0053150 A1), and/or Kalkanoglu et al (US 2013/0171899 A1), would have failed to suggest a shingle with the composition of instant claim 2. Specifically, but not necessarily limited to a shingle comprising a coating comprising about 0.1% to about 10% by weight corn oil, wherein the corn oil is obtained as a byproduct of fermentation and includes less than about 15% w/w of free fatty acids and about 10% w/w to about 20% w/w of fatty acid alkyl esters and wherein the corn oil is added to the asphalt prior to oxidation.
Regarding claims 3-9, these claims depend directly or indirectly on claim 2.
Regarding claim 18, the closest prior art of record, Lewandowski et al (US 2015/0259506 A1), Croteau et al (US 2016/0053150 A1), and/or Kalkanoglu et al (US 2013/0171899 A1), would have failed to suggest a method for forming a shingle with the coating composition of instant claim 18. Specifically, but not necessarily limited to a  coating comprising about 0.1% to about 10% by weight corn oil, wherein the corn oil is obtained as a byproduct of fermentation and includes less than about 15% w/w of free fatty acids and about 10% w/w to about 20% w/w of fatty acid alkyl esters and wherein the corn oil is added to the asphalt prior to oxidation.
Regarding claims 19-20, these claims depend directly or indirectly on claim 18.

Response to Arguments
Applicant's arguments filed 3/14/22 with regards to claim 10 and the rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Croteau et al (US 2016/0053150 A1) have been fully considered but they are not persuasive. It is noted that claim 10 has not been amended. 
Furthermore, Croteau suggests and asphalt composition that may comprise an oil Such as corn oil; wherein the asphalt may comprise 1.0 to about 8.0 weight percent of the oil which lies within the range of the instant claim (abstract, para 22, 24, 25).  With regards to the asphalt being pre-oxidized, Croteau suggests the asphalt used in the present composition may include various types or grades of asphalt, including flux, paving grade asphalt blends, propane washed asphalt, oxidized asphalts, and/or blends thereof (para 22); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the use of non-oxidized (i.e., pre-oxidized) asphalt.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783